DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 08/29/2019. 
Claims 1-21 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/29/2019 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 14-17 are rejected 35 U.S.C. 103 as being unpatentable over by Ray et al. (USPGPUB No. 2018/0284876 A1, hereinafter referred to as Ray) in view of WANG (US Pat No. 10013388 B1). 

Regarding Claim 1, Ray discloses a cloud gaming system, comprising:
a cloud storage system (“system storage 114”, see Fig. 1, [0032]) having a peripheral component interconnect express (PCIe) interface (“communication link 113…communications fabric”, see Fig. 1, [0031]), the cloud storage system including a computer memory (a storage mechanism for the computing system 100”, see Fig. 1, [0032]);
a PCIe switch (hub or switch interface”, see Fig. 2, [0038]) connected to the PCIe interface of the cloud storage system (“high-speed link 440”, see Fig. 4b, [0080]); and
a cloud compute system having a PCIe interface connected to the PCIe switch (“processing cluster array 212”, see Fig. 2, [0045]), the cloud compute system having a client memory map that holds memory addresses assigned to components of the cloud compute system (“perform parallel graphics processing operations”, see Fig. 1, [0042]). 
However, Ray does not explicitly disclose:
the PCIe switch configured to translate the memory addresses held in the client memory map to memory addresses in the computer memory of the cloud storage system, such that access to a given 
Furthermore, WANG discloses: wherein the system is a cloud gaming system (“gaming console”, Col 36, lines 10-12, appropriate clouding system “cloud based software solutions” (Col 36, lines 27-29).  WANG discloses the PCIe switch configured to translate the memory addresses held in the client memory map to memory addresses in the computer memory of the  storage system (“configured to map the address it receives for the guest operating system 434”, Col 22, lines 44-47), such that access to a given memory address in the client memory map is translated by the PCIe switch to instead access a given memory address  (“transaction 452 from the guest operating system”, Col 22, lines 59-64) in the computer memory of the  storage system (“still go first to the IOMMU 434 before being sent from the host device 402”, Col 22, lines 59-64).
Ray and WANG are analogous because they are from the same field of endeavor, managing networked PCIe devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray’s “system 100” incorporating Wang’s “service provider computer” (see Fig. 9). The suggestion/motivation for doing so would have been to take peer to peer implementation making at least a portion of their resources directly available to other peers without the need for central coordination by a host processor (Wang Col 1, lines 33-37). Therefore, it would have been obvious to combine Wang with Ray to obtain the invention as specified in the instant claim(s).




Regarding Claim 5, and similarly recited Claim 13, Ray in view of WANG discloses the cloud gaming system as recited in claim 4, wherein each of the plurality of cloud compute systems is a respective cloud compute system having a respective client memory map that holds memory addresses assigned to components of the respective cloud compute system (“processing cluster array 212”, see Fig. 2, [0045] … “perform parallel graphics processing operations”, see Fig. 1, [0042]), the PCIe switch configured to translate the memory addresses held in the respective client memory map to memory addresses in the computer memory of the cloud storage system (“configured to map the address it receives for the guest operating system 434”, WANG, Col 22, lines 44-47), such that access of a given memory address in the respective client memory map is translated by the PCIe switch to instead access a given memory address (“transaction 452 from the guest operating system”, WANG, Col 22, lines 59-64) in the computer memory of the cloud storage system (“still go first to the IOMMU 434 before being sent from the host device 402”, WANG, Col 22, lines 59-64).

Regarding Claim 14, Ray in view of WANG discloses the cloud gaming system as recited in claim 1, wherein the PCIe switch includes a PCIe non-transparent bridge (NTB) (WANG, “bridge 114 also include a configuration space”, see Fig. 2, Col 9, lines 39-42) and the PCIe interface of the cloud compute system is connected to the PCIe switch through the PCIe NTB (WANG, figs. 1-2), or
wherein the cloud storage system includes an input/output memory management unit (IOMMU) and the PCIe interface of the cloud storage system is connected to the IOMMU (WANG, “IOMMU 304”, see Fig. 3a, Col 17, lines 1-4), or
wherein the PCIe switch includes the PCIe NTB and the PCIe interface of the cloud compute system is connected to the PCIe switch through the PCIe NTB (WANG, Col 9, lines 38-46), and the cloud storage system includes the IOMMU and the PCIe interface of the cloud storage system is 

Regarding Claim 15, Ray in view of WANG discloses the cloud gaming system as recited in claim 1, further comprising:
at least one additional component having a PCIe interface connected to the PCIe switch, the at least one additional component being one or more of a graphics processing unit (GPU) (WANG, “a PCI-based peripheral device may include a graphics processing unit (GPU)”, Col. 2:52-67), a network adapter, a non-volatile memory express (NVMe) device, a universal asynchronous receiver-transmitter (UART) controller, a sensor device, and/or a general purpose input/output (GPIO) device, the PCIe switch configured to assign the at least one additional component to a memory address range in the computer memory of the cloud storage system.

Regarding Claim 16, Ray in view of WANG discloses the cloud gaming system as recited in claim 1, wherein the PCIe switch exposes a doorbell register, wherein writing to the doorbell register by the cloud compute system causes an interrupt to fire on the cloud storage system (Ray, “receives and processes interrupts received from system devices”, [0083]), which in turn causes the cloud storage system to handle the interrupt which directs the cloud storage system to read a message from a specified location in the computer memory of the cloud storage system (Ray, “set of registers 445 store context data”, see Fig. 4b, [0083]), the message directing the cloud storage system to perform a specified action (Ray, ““memory access mechanism for execution unit array 1914 that allows execution array 1914 to read graphics”, [0206]).


Regarding Claim 17, Ray in view of WANG discloses the cloud gaming system as recited in claim 16, wherein the specified action is to read a particular amount of data from a storage device accessible by the cloud storage system (Ray, “microcontroller implemented scheduler 210”, [0039] from a specified computer memory location - “set of registers 445 store context data”, see Fig. 4b, [0083]) and write the particular amount of data into the computer memory of the cloud storage system and notify the cloud compute system of a memory address at which the particular amount of data is stored in the computer memory of the cloud storage system (Ray, compute system “ensure the processing cluster array 212 is configured”, last 3 lines of [0044]; “defining processing tasks from front end 208”, [0044]).


Claims 2-4, 6-12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Ray et al. (USPGPUB No. 2018/0284876 A1, hereinafter referred to as Ray) in view of WANG (US Pat No. 10013388 B1) and further in view of U.S. Patent Application Publication 2016/0321200 A1 to Long et al. 

Regarding Claim 2, Ray in view of WANG discloses the cloud gaming system as recited in claim 1, but does not explicitly disclose wherein the cloud storage system and the cloud compute system are positioned in a rack.  In a related invention, Long discloses systems and methods for data storage systems, which includes where in the cloud storage system and the cloud compute system are positioned in a rack (fig. 3, [0045]). 
Ray, WANG and Long are analogous because they are from the same field of endeavor, managing networked PCIe devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray/WANG’s “system 100” 

Regarding Claim 3, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 2, wherein the PCIe interface of the cloud compute system is connected to a backplane of the rack (Long, fig. 4), and wherein the PCIe switch is disposed within the backplane of the rack, and wherein the backplane of the rack is connected to the cloud storage system through a cable (Long, fig. 4).

Regarding Claim 4, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 1, wherein the cloud compute system is a first cloud compute system of a plurality of cloud compute systems, each of the plurality of cloud compute systems having a respective PCIe interface connected to the PCIe switch (Long, figs. 3-4, [0047]).

Regarding Claim 6, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 5, wherein the PCIe interface of the cloud storage system is connected to the PCIe switch by a number (N) of lanes (Long, figs. 3-4, [0012]), and wherein the respective PCIe interface of each of the plurality of cloud compute systems is connected to the PCIe switch by a number (M) of lanes, wherein each lane has a first pair of electrical signal conductors for receiving data by differential signaling and a second pair of electrical signal conductors for transmitting data by differential signaling (Long, figs. 3-4, [0012], [0056]-[0058]).


Regarding Claim 7, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 6, wherein the number (N) of lanes is equal to the number (M) of lanes multiplied by a number of the plurality of cloud compute systems (Long, figs. 3-4, [0056]).

Regarding Claim 8, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 6, wherein the number (N) of lanes is less than the number (M) of lanes multiplied by a number of the plurality of cloud compute systems (Long, figs. 3-4, [0056]).

Regarding Claim 9, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 4, wherein the cloud compute system is a first cloud compute system of a plurality of cloud compute systems implemented on a compute sled, the compute sled including a PCIe interface, each of the plurality of cloud compute systems having a respective PCIe interface connected to the PCIe interface of the compute sled (Long, figs. 3-4, [0012]-[0014]).

Regarding Claim 10, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 9, wherein the compute sled and the cloud storage system are installed in a rack (Long, fig. 5, [0069]), wherein the PCIe interface of the compute sled is connected to a backplane of the rack, and wherein the PCIe switch is disposed within the backplane of the rack, and wherein the backplane of the rack is connected to the cloud storage system through a cable (Long, figs. 4-5).

Regarding Claim 11, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 10, wherein the compute sled is a first compute sled of a plurality of compute sleds installed in the rack, wherein each of the plurality of compute sleds has a respective PCIe interface, 

Regarding Claim 12, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 1, wherein the PCIe switch is a first PCIe switch of a plurality of PCIe switches, each of the plurality of PCIe switches connected to the PCIe interface of the cloud storage system (Long, figs. 3-5).

Regarding Claim 18, Ray discloses a cloud gaming system, comprising:
a cloud storage system (“system storage 114”, see Fig. 1, [0032]) having a peripheral component interconnect express (PCIe) interface (“communication link 113…communications fabric”, see Fig. 1, [0031]), the cloud storage system including a computer memory (a storage mechanism for the computing system 100”, see Fig. 1, [0032]). 
However, WANG does not explicitly disclose:
	a first PCIe switch connected to the PCIe interface of the cloud storage system;  
a second PCIe switch connected the first PCIe switch;  
a third PCIe switch connected to the first PCIe switch; 
a first cloud compute system having a PCIe interface connected to the second PCIe switch, the first cloud compute system having a first client memory map that holds memory addresses assigned to components of the first cloud compute system, one or both of the first and second PCIe switches configured to translate the memory addresses held in the first client memory map to memory addresses in the computer memory of the cloud storage system, such that access to a given memory address in the first client memory map is translated to instead access a given memory address in the computer memory of the cloud storage system; and

WANG discloses: wherein the system is a cloud gaming system (“gaming console”, Col 36, lines 10-12, appropriate clouding system “cloud based software solutions” (Col 36, lines 27-29).  WANG discloses: the first cloud compute system having a first client memory map that holds memory addresses assigned to components of the first cloud compute system (“translate the virtual address in the transaction 358”, Col 18, lines 39-41), one or both of the first and second PCIe switches configured to translate the memory addresses held in the first client memory map to memory addresses in the computer memory of the cloud storage system (“configured to map the address it receives for the guest operating system 434”, Col 22, lines 44-47), such that access to a given memory address in the first client memory map is translated to instead access a given memory address (“transaction 452 from the guest operating system”, Col 22, lines 59-64) in the computer memory of the cloud storage system (“still go first to the IOMMU 434 before being sent from the host device 402”, Col 22, lines 59-64); and
a second cloud compute system having a PCIe interface connected to the third PCIe switch, the second cloud compute system having a second client memory map that holds memory addresses assigned to components of the second cloud compute system (“translate the virtual address in the transaction 358”, Col 18, lines 39-41), one or both of the first and third PCIe switches configured to translate the memory addresses held in the second client memory map to memory addresses in the 
However, Ray in view of WANG does not explicitly disclose multiple PCIe(s). It does not disclose: 
a first PCIe switch connected to the PCIe interface of the cloud storage system; a second PCIe switch connected the first PCIe switch; and a third PCIe switch connected to the first PCIe switch. Long discloses software, methods and/or apparatuses for enhancing data storage assemblies. In a related invention, Long discloses multiple interconnected PCIe switches (figs. 4-5, [0012]-[0014], [0060]-[0063]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ray/WANG combination to include more switches as necessary in order to properly deal with more memory maps that may need translation. One would have been motivated to modify Ray/WANG to include multiple PCIe switches in order to provide for the use of other resources of another peripheral device (WANG, Col. 1:18-36). 

Regarding Claim 19, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 18, wherein the first cloud compute system is one of a first plurality of cloud compute systems, each of the first plurality of cloud compute systems having a respective PCIe interface connected to the second PCIe switch, and wherein the second cloud compute system is one of a second plurality of cloud compute systems, each of the second plurality of cloud compute systems having a respective PCIe interface connected to the third PCIe switch (Long, figs. 3-5, [0056]-[0061]).


Regarding Claim 20, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 18, wherein the first cloud compute system is one of a first plurality of cloud compute systems implemented on a first compute sled, the first compute sled including a PCIe interface, each of the first plurality of cloud compute systems having a respective PCIe interface connected to the PCIe interface of the first compute sled (Long, figs. 3-6, [0012]-[0015]), and
wherein the second cloud compute system is one of a second plurality of cloud compute systems implemented on a second compute sled, the second compute sled including a PCIe interface, each of the second plurality of cloud compute systems having a respective PCIe interface connected to the PCIe interface of the second compute sled (Long, figs. 3-6, [0012]-[0015]).

Regarding Claim 21, Ray in view of WANG and Long discloses the cloud gaming system as recited in claim 20, wherein both the first compute sled and the second compute sled are installed in a same rack, or wherein the first compute sled is installed in a first rack and the second compute sled is installed in a second rack (Long, figs. 3-5, [0068], [0073]).


Conclusion
Claims 1-21 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715